Citation Nr: 1218098	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-19 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from January 2002 to May 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Thereafter, the claims file was transferred to the RO in Nashville, Tennessee.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  A current left knee disability is not shown by the competent evidence of record.


CONCLUSION OF LAW

A left knee disability was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claim, a letter dated in August 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the August 2006 letter also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess, 19 Vet. App. 473.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records and a VA medical examination report are of record.  The Veteran's and her representative's written contentions are also of record.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claim.  

A VA examination with respect to the issue on appeal was obtained in September 2006.  38 C.F.R. § 3.159(c) (4).  The examination report is adequate as it is predicated on an examination of the Veteran in conjunction with a review of her claims file, and provided adequate medical evidence to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered, in active service; and (3) competent evidence of a nexus or connection between the disease, or injury, in service and the current disability.  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left knee disability.  Initially, the Board acknowledges that her service treatment records show the Veteran first complained of left knee pain in July 2002 after running five miles.  Although earlier treatment records show assessments of a probable meniscus tear, a November 2002 treatment record indicates that a MRI of the knee was normal.  The assessment at that time was symptomatic left knee plica and the Veteran was placed on a permanent profile.  However, the profile allowed her to walk at her own pace and distance, walk or run in a pool at her own pace and allowed unlimited bicycling and swimming.  Subsequent service medical histories and treatment records show the Veteran's left knee history and permanent profile, as well as the fact that she had been issued a left knee brace.  However, examination reports, including her April 2006 separation examination report, repeatedly show that clinical evaluation of the lower extremities was normal.  

Although the Veteran believes that she has a current left knee disability as a result of her service, the Board finds that the post-service September 2006 VA examination report to be more probative and credible than the Veteran's current assertions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  While she is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions as in this case.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Despite providing a diagnosis of left knee pain and noting the Veteran's complaints of intermittent "popping" and difficulty bending the left knee, as well as her inaccurate history of MRI evidence of a meniscal tear in service, the September 2006 VA examiner found no abnormality upon examination of the left knee.  She noted that the Veteran's gait was normal, that there was no evidence of joint deformity, swelling, effusion, tenderness or laxity.  Nor was there evidence of muscle atrophy, weakness or spasm.  There was full range of left knee motion with no limitation due to pain, fatigue, weakness or lack of endurance.  Finally, x-ray studies of the left knee were "essentially normal."  VA requested the Veteran submit evidence of a current left knee disability, and based on the Veteran's arguments in her statements to VA, she is clear as to the need to submit evidence of a current disability.  See October 2007 notice of disagreement.  However, the Veteran has not submitted any medical evidence of a currently diagnosed left knee disability; nor, has VA been advised of any treatment records showing such.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997)(holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which the benefit is being claimed.  Thus, the medical evidence does not establish that the Veteran currently has a left knee disability.  While the Board has considered the Veteran's reports of intermittent pain, the Court has held that symptoms alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001).  The objective evidence of record fails to show any such diagnosed or identifiable underlying disability with regard to this claim.  

The Board acknowledges the Veteran's submission of a copy of a 1995 Board decision that granted service connection for knee pain.  Board decisions regarding other veteran's claims are binding only in those specific cases and cannot control in the unique factual situation of this claim.  See 38 C.F.R. § 20.1303 (2011) ("Although the Board strives for consistency in issuing its decisions, previously issued Board decisions will be considered binding only with regard to the specific case decided....  [E]ach case presented to the Board will be decided on the basis of the individual facts of the case....").  Thus, this decision has no impact on the current claim.

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disability.  38 U.S.C.A. § 5107(b).  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


